USDC SDNY
DOCUMENT

LAW OFFICES OF NOLAN KLEIN, P.A. ATTOR || ELECTRONICALLY FILED
DO Se
DATE FILED: 11/27/2019

 

5550 GLADES ROAD, SUITE 500
BOCA RATON, FL 33431
PH: (954) 745-0588

 

Hector V. Kamurez, sq.

ramirez@nklegal com
November 27, 2019

VIA ECF and EMAIL: Torres NYSDChambers@nysd.uscourts.gov
Honorable Judge Analisa Torres

Southern District of New York

500 Pearl Street

New York, NY 10007

Re: Bowen y. Knolls Company, et al.
SDNY Case No.: 19-cv-08759

Dear Judge Torres,

This office represents the Plaintiff, Daniel Bowen, in the above-captioned case. An
initial pre-trial conference is scheduled for December 4, 2019 at 1:40 p.m.

An Order was entered on November 13, 2019, adjourning the conference to December 4,
2019. An attorney has reached out on behalf of Defendant, Fresh King Market Inc. and will be
filing a notice of appearance shortly. Efforts are still bemmg made to serve Defendant, Knolls
Company. As such, Plaintiff respectfully requests that this Court adjourn the conference to an
alternate date and time to allow Defendants to make an appearance. This is the second request
for an adjournment of this conference, and the request will not prejudice any parties or affect any
other scheduled dates.

We thank the Court for your time and consideration in this matter.
Respectfully Submitted,

Law Offices of Nolan Klein, P.A.

By: __ /s/ Hector V. Ramirez
HECTOR V. RAMIREZ, ESQ.
(HR3270)

HVR/amd GRANTED. The initial pretrial conference scheduled for December 4, 2019 is
ADJOURNED to December 18, 2019, at 3:20 p.m. By December 11, 2019,
the parties shall submit their joint letter and proposed case management plan.

SO ORDERED.
Dated: November 27, 2019
New York, New York

ANALISA TORRES
United States District Judge
